UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2011 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . CPFL ENERGIA S.A. A Publicly Held Company Corporate taxpayers ID (CNPJ) 02.429.144/0001-93 Company Registry (NIRE) 353.001.861-33 ANNOUNCEMENT TO THE MARKET The management of CPFL ENERGIA S.A. hereby announces that received, on the present date, correspondence, with the same wording, from VBC Energia S.A. and Caixa de Previdência dos Funcionários do Banco do Brasil - Previ informing that (i) the controlling shareholders of CPFL Energia S.A. and Neoenergia S.A. have initiated non binding studies to evaluate alternatives that may render synergies and create value for both companies; (ii) those studies are still preliminary, and, therefore, there is no agreement or decision as to any kind of corporate arrangements; and (iii) any developments of those studies will be promptly disclosed to the Company accordingly to CVM Instruction 358 and Brazilian corporate legislation. São Paulo, March 11, 2011. CPFL Energia S.A. Wilson P. Ferreira Junior Chief Executive Officer and Chief Financial and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 11, 2011 CPFL ENERGIA S.A. By: /
